EXHIBIT Item 8.Financial Statements and Supplementary Data Index to Consolidated Financial Statements Page Consolidated Financial Statements as of September 3, 2009 and August 28, 2008 and for the fiscal years ended September 3, 2009, August 28, 2008 and August 30, 2007: Consolidated Statements of Operations F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Changes in Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 Report of Independent Registered Public Accounting Firm F-42 Financial Statement Schedule: Schedule II – Valuation and Qualifying Accounts F-43 F- 1 MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in millions except per share amounts) For the year ended September 3, 2009 August 28, 2008 August 30, 2007 Net sales $ 4,803 $ 5,841 $ 5,688 Cost of goods sold 5,243 5,896 4,610 Gross margin (440 ) (55 ) 1,078 Selling, general and administrative 354 455 610 Research and development 647 680 805 Restructure 70 33 19 Goodwill impairment 58 463 Other operating (income) expense, net 107 (91 ) (76 ) Operating loss (1,676 ) (1,595 ) (280 ) Interest income 22 79 143 Interest expense (182 ) (118 ) (51 ) Other non-operating income (expense), net (16 ) (13 ) 9 (1,852 ) (1,647 ) (179 ) Income tax (provision) (1 ) (18 ) (30 ) Equity in net losses of equity method investees, net of tax (140 ) Net loss (1,993 ) (1,665 ) (209 ) Net income (loss) attributable to noncontrolling interests 111 10 (122 ) Net loss attributable to Micron $ (1,882 ) $ (1,655 ) $ (331 ) Loss per share: Basic $ (2.35 ) $ (2.14 ) $ (0.43 ) Diluted (2.35 ) (2.14 ) (0.43 ) Number of shares used in per share calculations: Basic 800.7 772.5 769.1 Diluted 800.7 772.5 769.1 See accompanying notes to consolidated financial statements. F- 2 MICRON TECHNOLOGY, INC. CONSOLIDATED BALANCE SHEETS (in millions except par value amounts) As of September 3, 2009 August 28, 2008 Assets Cash and equivalents $ 1,485 $ 1,243 Short-term investments 119 Receivables 798 1,032 Inventories 987 1,291 Other current assets 74 94 Total current assets 3,344 3,779 Intangible assets, net 344 364 Property, plant and equipment, net 7,089 8,819 Equity method investments 315 84 Other assets 367 386 Total assets $ 11,459 $ 13,432 Liabilities and equity Accounts payable and accrued expenses $ 1,037 $ 1,111 Deferred income 209 114 Equipment purchase contracts 222 98 Current portion of long-term debt 424 275 Total current liabilities 1,892 1,598 Long-term debt 2,379 2,106 Other liabilities 249 338 Total liabilities 4,520 4,042 Commitments and contingencies Micron shareholders’ equity: Common stock, $0.10 par value, authorized 3,000 shares, issued and outstanding 848.7 million and 761.1 million shares, respectively 85 76 Additional capital 7,257 6,960 Accumulated deficit (2,385 ) (503 ) Accumulated other comprehensive (loss) (4 ) (8 ) Total Micron shareholders’ equity 4,953 6,525 Noncontrolling interests in subsidiaries 1,986 2,865 Total equity 6,939 9,390 Total liabilities and equity $ 11,459 $ 13,432 See accompanying notes to consolidated financial statements. F- 3 MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (in millions) Micron Shareholders Common Stock Additional Capital Retained Earnings (Accumulated) Deficit Accumulated Other Comprehensive Income (Loss) Total Micron Shareholders’ Equity Noncontrolling Interests in Subsidiaries Total Equity Number of Shares Amount Balance at August 31, 2006 749.4 $ 75 $ 6,555 $ 1,486 $ (2 ) $ 8,114 $ 1,568 $ 9,682 Net loss (331 ) (331 ) 122 (209 ) Stock issued under stock plans 8.7 1 73 74 74 Stock-based compensation expense 44 44 44 Repurchase and retirement of common stock (0.2 ) (2 ) (2 ) (4 ) (4 ) Adjustment to initially apply SFAS No. 158, net of tax benefit of $3 (5 ) (5 ) (5 ) Purchase of capped calls (151 ) (151 ) (151 ) Issuance of convertible debt 394 394 394 Contributions from noncontrolling interests 1,249 1,249 Purchase of shares from noncontrolling interests (332 ) (332 ) Balance at August 30, 2007 757.9 $ 76 $ 6,913 $ 1,153 $ (7 ) $ 8,135 $ 2,607 $ 10,742 Comprehensive income (loss): Net loss (1,655 ) (1,655 ) (10 ) (1,665 ) Other comprehensive (loss): Net change in unrealized (loss) on investments, net of tax (1 ) (1 ) (1 ) Total comprehensive (loss) (1,656 ) (10 ) (1,666 ) Stock issued under stock plans 3.7 3 3 3 Stock-based compensation expense 48 48 48 Adoption of FIN 48 (1 ) (1 ) (1 ) Repurchase and retirement of common stock (0.5 ) (4 ) (4 ) (4 ) Distributions to noncontrolling interests (132 ) (132 ) Contributions from noncontrolling interests 400 400 Balance at August 28, 2008 761.1 $ 76 $ 6,960 $ (503 ) $ (8 ) $ 6,525 $ 2,865 $ 9,390 Comprehensive income (loss): Net loss (1,882 ) (1,882 ) (111 ) (1,993 ) Other comprehensive (loss): Net change in unrealized gain on investments, net of tax 12 12 12 Net change in cumulative translation adjustment, net of tax (9 ) (9 ) (9 ) Pension liability adjustment, net of tax 1 1 1 Total comprehensive (loss) (1,878 ) (111 ) (1,989 ) Stock issued under stock plans 4.0 1 1 1 Stock-based compensation expense 44 44 44 Repurchase and retirement of common stock (0.5 ) (2 ) (2 ) (2 ) Issuance of common stock 69.3 7 269 276 276 Stock issued for business acquisition 1.8 12 12 12 Exercise of Intel stock rights 13.0 1 (1 ) Purchase of capped calls (25 ) (25 ) (25 ) Distributions to noncontrolling interests (705 ) (705 ) Contributions from noncontrolling interests 24 24 Reduction in noncontrolling interest from share purchase (87 ) (87 ) Balance at September 3, 2009 848.7 $ 85 $ 7,257 $ (2,385 ) $ (4 ) $ 4,953 $ 1,986 $ 6,939 See accompanying notes to consolidated financial statements. F- 4 MICRON TECHNOLOGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions) For the year ended September 3, 2009 August 28, 2008 August 30, 2007 Cash flows from operating activities Net loss $ (1,993 ) $ (1,665 ) $ (209 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 2,186 2,096 1,729 Provision to write-down inventories to estimated market values 603 282 20 Noncash restructure charges 156 7 5 Equity in net losses of equity method investees, net of tax 140 Goodwill impairment 58 463 (Gain) loss from disposition of property, plant and equipment 54 (66 ) (43 ) Loss on sale of majority interest in Aptina 41 Change in operating assets and liabilities: (Increase) decrease in receivables 126 (26 ) 5 Increase in inventories (356 ) (40 ) (591 ) Increase (decrease) in accounts payable and accrued expenses 107 (92 ) Decrease in customer prepayments (63 ) (38 ) (4 ) Increase in deferred income 81 28 30 Other 66 69 (5 ) Net cash provided by operating activities 1,206 1,018 937 Cash flows from investing activities Expenditures for property, plant and equipment (488 ) (2,529 ) (3,603 ) Acquisition of equity method investment (408 ) (84 ) (Increase) decrease in restricted cash (56 ) 14 Purchases of available-for-sale securities (6 ) (283 ) (1,466 ) Acquisition of additional interest in TECH (73 ) Proceeds from maturities of available-for-sale securities 130 547 2,156 Distributions from equity method investments 41 Proceeds from sales of property, plant and equipment 26 187 94 Proceeds from sales of available-for-sale securities 24 540 Other 87 46 (53 ) Net cash used for investing activities (674 ) (2,092 ) (2,391 ) Cash flows from financing activities Proceeds from debt instruments 716 837 1,300 Proceeds from issuance of common stock, net of costs 276 4 69 Contributions from noncontrolling interests 24 400 1,249 Proceeds from equipment sale-leaseback transactions 4 111 454 Distributions to noncontrolling interests (705 ) (132 ) Repayments of debt (429 ) (698 ) (193 ) Payments on equipment purchase contracts (144 ) (387 ) (487 ) Cash paid for capped call transactions (25 ) (151 ) Other (7 ) (10 ) (26 ) Net cash provided by (used for) financing activities (290 ) 125 2,215 Net increase (decrease) in cash and equivalents 242 (949 ) 761 Cash and equivalents at beginning of year 1,243 2,192 1,431 Cash and equivalents at end of year $ 1,485 $ 1,243 $ 2,192 Supplemental disclosures Income taxes paid, net $ (43 ) $ (36 ) $ (41 ) Interest paid, net of amounts capitalized (107 ) (84 ) (22 ) Noncash investing and financing activities: Equipment acquisitions on contracts payable and capital leases 331 501 1,010 See accompanying notes to consolidated financial statements. F- 5 MICRON TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (All tabular amounts in millions except per share amounts) Significant Accounting Policies Basis of presentation:Micron Technology, Inc. and its consolidated subsidiaries (hereinafter referred to collectively as the “Company”) is a global manufacturer and marketer of semiconductor devices, principally DRAM and NAND Flash memory.In addition, the Company manufactures semiconductor components for CMOS image sensors and other semiconductor products.The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America.All significant intercompany transactions and balances have been eliminated. In 2009, the Company had two reportable segments, Memory and Imaging.In the first quarter of 2010, Imaging no longer met the quantitative thresholds of a reportable segment and management does not expect that Imaging will meet the quantitative thresholds in future years.As a result, Imaging was no longer considered a reportable segment and was included in the Company’s All Other nonreportable segments.All amounts have been recast to reflect Imaging in All Other.The Memory segment’s primary products are DRAM and NAND Flash memory.Operating results of All Other primarily reflect activity of Imaging and also include activity of the Company’s microdisplay and other operations.(See “Segment Information.”) The Company’s fiscal year is the 52 or 53-week period ending on the Thursday closest to August 31.The Company’s fiscal 2009 contained 53 weeks and fiscal 2008 and 2007 each contained 52 weeks.All period references are to the Company’s fiscal periods unless otherwise indicated. Adjustment for Retrospective Application of New Accounting Standards:Effective at the beginning of 2010, the Company adopted new accounting standards for noncontrolling interests and certain convertible debt instruments.These new accounting standards required retrospective application and the Company’s financial statements contained herein have been adjusted to reflect the impact of adopting these new accounting standards.(See “Adjustment for Retrospective Application of New Accounting Standards.”) Use of estimates:The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, expenses and related disclosures.Estimates and judgments are based on historical experience, forecasted events and various other assumptions that the Company believes to be reasonable under the circumstances.Estimates and judgments may differ under different assumptions or conditions.The Company evaluates its estimates and judgments on an ongoing basis.Actual results could differ from estimates. Product warranty:The Company generally provides a limited warranty that its products are in compliance with Company specifications existing at the time of delivery.Under the Company’s general terms and conditions of sale, liability for certain failures of product during a stated warranty period is usually limited to repair or replacement of defective items or return of, or a credit with respect to, amounts paid for such items.Under certain circumstances, the Company provides more extensive limited warranty coverage than that provided under the Company’s general terms and conditions.The Company’s warranty obligations are not material. Revenue recognition:The Company recognizes product or license revenue when persuasive evidence that a sales arrangement exists, delivery has occurred, the price is fixed or determinable and collectability is reasonably assured.Since the Company is unable to estimate returns and changes in market price and therefore the price is not fixed or determinable, forsales made under agreements allowing pricing protection or rights of return (other than for product warranty), such sales are deferred until customers have resold the product. F- 6 Research and development:Costs related to the conceptual formulation and design of products and processes are expensed as research and development as incurred.Determining when product development is complete requires judgment by the Company.The Company deems development of a product complete once the product has been thoroughly reviewed and tested for performance and reliability.Subsequent to product qualification, product costs are valued in inventory.Product design and other research and development costs for NAND Flash are shared equally among the Company and Intel Corporation (“Intel”).Charges from the cost-sharing agreement to Intel are reflected as a reduction of research and development expense.(See “Consolidated Variable Interest Entities – NAND Flash joint ventures with Intel.”) Stock-based compensation:Stock-based compensation is measured at the grant date, based on the fair value of the award, and is recognized as expense over the requisite service period.For stock awards granted after the beginning of 2006, expenses are amortized under the straight-line attribution method.The Company issues new shares upon the exercise of stock options or conversion of share units.(See “Equity Plans.”) Functional currency:The U.S. dollar is the Company’s functional currency for substantially all of its consolidated operations. Earnings per share:Basic earnings per share is computed based on the weighted-average number of common shares and stock rights outstanding.Diluted earnings per share is computed based on the weighted-average number of common shares and stock rights outstanding plus the dilutive effects of stock options, warrants and convertible notes.Potential common shares that would increase earnings per share amounts or decrease loss per share amounts are antidilutive and are, therefore, excluded from diluted per share calculations. Financial instruments:Cash equivalents include highly liquid short-term investments with original maturities to the Company of three months or less, readily convertible to known amounts of cash.Investments with original maturities greater than three months and remaining maturities less than one year are included in short-term investments.Investments with remaining maturities greater than one year are included in other noncurrent assets.Securities classified as available-for-sale are stated at market value.The carrying value of investment securities sold is determined using the specific identification method. Inventories:Inventories are stated at the lower of average cost or market value.Cost includes labor, material and overhead costs, including product and process technology costs.Determining fair market values of inventories involves numerous judgments, including projecting average selling prices and sales volumes for future periods and costs to complete products in work in process inventories.When fair market values are below the Company’s costs, the Company records a charge to cost of goods sold to write down inventories to their estimated market value in advance of when the inventories are actually sold.The Company’s inventories have been categorized as memory and imaging products for purposes of determining average cost and fair market value.The major characteristics the Company considers in determining categories are product type and markets. Product and process technology:Costs incurred to acquire product and process technology or to patent technology developed by the Company are capitalized and amortized on a straight-line basis over periods ranging up to 10 years.The Company capitalizes a portion of costs incurred based on its analysis of historical and projected patents issued as a percent of patents filed.Capitalized product and process technology costs are amortized over the shorter of (i) the estimated useful life of the technology, (ii) the patent term or (iii) the term of the technology agreement.Fully-amortized assets are removed from product and process technology and accumulated amortization. Property, plant and equipment:Property, plant and equipment are stated at cost and depreciated using the straight-line method over estimated useful lives of 5 to 30 years for buildings, 2 to 20 years for equipment and 3 to 5 years for software.Assets held for sale are carried at the lower of cost or estimated fair value and are included in other noncurrent assets.When property or equipment is retired or otherwise disposed of, the net book value of the asset is removed from the Company’s accounts and any gain or loss is included in the Company’s results of operations. The Company capitalizes interest on borrowings during the active construction period of major capital projects.Capitalized interest is added to the cost of the underlying assets and is amortized over the useful lives of the assets.The Company capitalized interest costs of $5 million, $21 million and $18 million in 2009, 2008 and 2007, respectively, in connection with various capital projects. F- 7 Recently adopted accounting standards:In May 2008, the Financial Accounting Standards Board (“FASB”) issued FSP No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement).”FSP No. APB 14-1 requires that issuers of convertible debt instruments that may be settled in cash upon conversion separately account for the liability and equity components of such instruments in a manner such that interest cost will be recognized at the entity’s nonconvertible debt borrowing rate in subsequent periods.The Company adopted this standard as of the beginning of 2010 and retrospectively accounted for its $1.3 billion of 1.875% convertible senior notes under the provisions of FSP No. APB 14-1 from the May 2007 issuance date of the notes.As a result, prior financial statement amounts were recast.(See “Adjustment for Retrospective Application of New Accounting Standards” note.) In December 2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 160, “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51.”SFAS No. 160 requires that (1) noncontrolling interests be reported as a separate component of equity, (2) net income attributable to the parent and to the noncontrolling interest be separately identified in the statement of operations, (3) changes in a parent’s ownership interest while the parent retains its controlling interest be accounted for as equity transactions and (4) any retained noncontrolling equity investment upon the deconsolidation of a subsidiary be initially measured at fair value.The Company adopted SFAS No. 160 effective as of the beginning of 2010.As a result of the retrospective adoption of the presentation and disclosure requirements, prior financial statement amounts were recast.(See “Adjustment for Retrospective Application of New Accounting Standards” note.) In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115”.Under SFAS No. 159, an entity may elect to measure many financial instruments and certain other items at fair value on an instrument by instrument basis, subject to certain restrictions.The Company adopted SFAS No. 159 effective as of the beginning of 2009.The Company did not elect to measure any existing items at fair value upon the adoption of SFAS No. 159. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”SFAS No. 157 (as amended by subsequent FSP’s) defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.The Company adopted SFAS No. 157 effective as of the beginning of 2009 for financial assets and financial liabilities.The adoption did not have a significant impact on the Company’s financial statements.SFAS No. 157 is also effective for all other assets and liabilities of the Company as of the beginning of 2010.The Company does not expect the adoption to have a significant impact on its financial statements as of the adoption date.The impact to periods subsequent to the initial adoption of SFAS No. 157 for nonfinancial assets and liabilities will depend on the nature and extent of nonfinancial assets and liabilities measured at fair value after the beginning of 2010. Recently issued accounting standards:In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” (“SFAS No. 167”), which (1) replaces the quantitative-based risks and rewards calculation for determining whether an enterprise is the primary beneficiary in a variable interest entity with an approach that is primarily qualitative, (2) requires ongoing assessments of whether an enterprise is the primary beneficiary of a variable interest entity and (3) requires additional disclosures about an enterprise’s involvement in variable interest entities.The Company is required to adopt SFAS No. 167 as of the beginning of 2011.The Company is evaluating the impact the adoption of SFAS No. 167 will have on its financial statements. In December 2007, the FASB issued SFAS No. 141 (revised 2007), “Business Combinations” (“SFAS No. 141(R)”), which establishes the principles and requirements for how an acquirer in a business combination (1) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any noncontrolling interests in the acquiree, (2) recognizes and measures goodwill acquired in the business combination or a gain from a bargain purchase and (3) determines what information to disclose.SFAS No. 141(R) is effective for the Company as of the beginning of 2010.The impact of the adoption of SFAS No. 141(R) will depend on the nature and extent of business combinations occurring after the beginning of 2010. F- 8 Supplemental Balance Sheet Information Investment Securities 2009 2008 Available-for-sale securities: Certificates of deposit $ 187 $ 198 U.S. government and agencies 289 Commercial paper 271 Other 22 28 209 786 Less cash equivalents (187 ) (641 ) Less investments included in noncurrent assets (22 ) (26 ) Short-term investments $ $ 119 In 2009 and 2008, the Company recognized losses of $15 million and $8 million, respectively, for other-than-temporary impairments of investment securities and in 2008 realized losses of $5 million on sales of investment securities.As of September 3, 2009, the Company had gross unrealized gains of $9 million in accumulated other comprehensive income, substantially all of which related to equity securities that had a fair value of $15 million.As of August 28, 2008, the Company had gross unrealized losses of $7 million in accumulated other comprehensive income, substantially all of which related to investments in commercial paper that had a fair value of $86 million and had been in an unrealized loss position for less than one year. Receivables 2009 2008 Trade receivables (net of allowance for doubtful accounts of $5 million and $2 million, respectively) $ 591 $ 741 Related party receivables 70 Income and other taxes 49 43 Other 88 248 $ 798 $ 1,032 As of September 3, 2009, related party receivables included $69 million due from Aptina Imaging Corporation under a wafer supply agreement for image sensor products and $1 million due from Inotera Memories, Inc. for reimbursement of expenses incurred under a technology transfer agreement. As of September 3, 2009 and August 28, 2008, other receivables included $29 million and $71 million, respectively, due from Intel for amounts related to NAND Flash product design and process development activities.Other receivables as of September 3, 2009 and August 28, 2008 also included $40 million and $75 million, respectively, due from settlement of litigation and $58 million, as of August 28, 2008, due from settlements of pricing adjustments with certain suppliers. Inventories 2009 2008 Finished goods $ 233 $ 444 Work in process 649 671 Raw materials and supplies 105 176 $ 987 $ 1,291 The Company’s results of operations for the second and first quarters of 2009 included charges of $234 million and $369 million, respectively, to write down the carrying value of work in process and finished goods inventories of memory products (both DRAM and NAND Flash) to their estimated market values.For the fourth, second and first quarters of 2008, the Company recorded charges to write down the carrying value of work in process and finished goods inventories by $205 million, $15 million and $62 million, respectively. F- 9 Intangible Assets 2009 2008 Gross Amount Accumulated Amortization Gross Amount Accumulated Amortization Product and process technology $ 439 $ (181 ) $ 577 $ (320 ) Customer relationships 127 (50 ) 127 (35 ) Other 28 (19 ) 29 (14 ) $ 594 $ (250 ) $ 733 $ (369 ) During 2009, the Company capitalized $88 million for product and process technology with a weighted-average useful life of 9 years.During 2008, the Company capitalized $43 million for product and process technology with a weighted-average useful life of 10 years. Amortization expense for intangible assets was $75 million, $80 million and $75 million in 2009, 2008 and 2007, respectively.Annual amortization expense for intangible assets is estimated to be $66 million for 2010, $63 million for 2011, $54 million for 2012, $50 million for 2013 and $41 million for 2014. Property, Plant and Equipment 2009 2008 Land $ 96 $ 99 Buildings (includes $184 million and $142 million, respectively, for capital leases) 4,473 3,829 Equipment (includes $630 million and $755 million, respectively, for capital leases) 11,834 13,591 Construction in progress 47 619 Software 268 283 16,718 18,421 Accumulated depreciation (includes $331 million and $327 million, respectively, for capital leases) (9,629 ) (9,602 ) $ 7,089 $ 8,819 Depreciation expense was $2,039 million, $1,976 million and $1,644 million for 2009, 2008 and 2007, respectively. The Company, through its IM Flash joint venture, has an unequipped wafer manufacturing facility in Singapore that has been idle since it was completed in the first quarter of 2009.The Company has been recording depreciation expense for the facility since it was completed and its net book value was $624 million as of September 3, 2009.Utilization of the facility is dependent upon market conditions, including, but not limited to, worldwide market supply of, and demand for, semiconductor products, availability of financing, agreement between the Company and its joint venture partner and the Company’s operations, cash flows and alternative capacity utilization opportunities.(See “Consolidated Variable Interest Entities – NAND Flash joint ventures with Intel” note.) As part of a restructure plan initiated in 2009 to shut down 200mm manufacturing operations at its Boise, Idaho facilities, the Company recorded impairment charges of $152 million in 2009.In connection therewith, assets with a carrying value of $34 million as of September 3, 2009 (original acquisition cost of $1,422 million) were classified as held for sale and included in other noncurrent assets.(See “Restructure” note.) As of September 3, 2009, property, plant and equipment with a carrying value of $1,176 million was collateral under TECH’s credit facility and $86 million of property, plant and equipment was collateral under the Company’s other notes payable. (See “Debt” and “TECH Semiconductor Singapore Pte. Ltd.” notes.) Goodwill As of August 28, 2008, other noncurrent assets included goodwill of $58 million, all of which related to the Company’s imaging operations (the primary component of All Other segments).In the second quarter of 2009, the Company wrote off the $58 million of goodwill based on the results of its test for impairment.In the second quarter of 2008, the Company wrote off the $463 million of goodwill relating to its Memory segment based on the results of its test for impairment. F- 10 SFAS No. 142, “Goodwill and Other Intangible Assets,” requires that goodwill be tested for impairment at a reporting unit level.The Company has determined that its reporting units are its Memory segment and its imaging operations based on its organizational structure and the financial information provided to and reviewed by management.The Company tests goodwill for impairment annually and whenever events or circumstances make it more likely than not that an impairment may have occurred.Goodwill is tested for impairment using a two-step process.In the first step, the fair value of a reporting unit is compared to its carrying value.If the carrying value of the net assets assigned to a reporting unit exceeds the fair value of a reporting unit, the second step of the impairment test is performed in order to determine the implied fair value of the goodwill of a reporting unit.If the carrying value of the goodwill of a reporting unit exceeds its implied fair value, goodwill is deemed impaired and is written down to the extent of the difference. In the second quarter of 2009, the Company’s imaging operations experienced a severe decline in sales, margins and profitability due to a significant decline in demand as a result of the downturn in global economic conditions.The drop in market demand resulted in significant declines in average selling prices and unit sales.Due to these market and economic conditions, the Company’s imaging operations and its competitors experienced significant declines in market value.As a result, the Company concluded that there were sufficient factual circumstances for interim impairment analyses under SFAS No. 142.Accordingly, in the second quarter of 2009, the Company performed an assessment of its imaging operations goodwill for impairment. In the first step of the impairment analysis, the Company performed valuation analyses utilizing both income and market approaches to determine the fair value of its reporting units.Under the income approach, the Company determined the fair value based on estimated future cash flows discounted by an estimated weighted-average cost of capital, which reflects the overall level of inherent risk of the imaging operations and the rate of return an outside investor would expect to earn.Estimated future cash flows were based on the Company’s internal projection models, industry projections and other assumptions deemed reasonable by management.Under the market-based approach, the Company derived the fair value of its imaging operations based on revenue multiples of comparable publicly-traded peer companies.In the second step of the impairment analysis, the Company determined the implied fair value of goodwill for imaging operations by allocating the fair value of the operations to all of its assets and liabilities in accordance with SFAS No. 141, “Business Combinations,” as if the imaging operations had been acquired in a business combination and the price paid to acquire it was the fair value. Based on the results of the Company’s assessment of goodwill for impairment, it was determined that the carrying value of its imaging operations exceeded its estimated fair value as of the end of the second quarter of 2009.Therefore, the Company performed the second step of the impairment test to estimate the implied fair value of goodwill, which indicated there would be no remaining implied value attributable to goodwill for imaging operations.Accordingly, the Company wrote off all the $58 million of goodwill associated with its imaging operations as of March 5, 2009. In the first and second quarters of 2008, the Company experienced a sustained, significant decline in its stock price.As a result of the decline in stock prices, the Company’s market capitalization fell significantly below the recorded value of its consolidated net assets for most of the second quarter of 2008.The reduced market capitalization at that time reflected, in part, the Memory segment’s lower average selling prices and expected continued weakness in pricing for the Company’s memory products.Accordingly, in the second quarter of 2008, the Company performed an assessment of Memory segment goodwill for impairment.In the first step of the impairment analysis, the Company performed extensive valuation analyses utilizing both income and market approaches to determine the fair value of its reporting units, which indicated that the carrying value of the Memory segment exceeded its estimated fair value.Therefore, the Company performed the second step of the impairment test to determine the implied fair value of goodwill, which indicated that there would be no remaining implied value attributable to goodwill in the Memory segment and accordingly, the Company wrote off all $463 million of goodwill associated with its Memory segment as of February 28, Equity Method Investments The Company has partnered with Nanya Technology Corporation (“Nanya”) in two Taiwan DRAM memory companies, Inotera Memories, Inc. (“Inotera”) and MeiYa Technology Corporation (“MeiYa”), which are accounted for as equity method investments.The Company also has an equity method investment in Aptina Imaging Corporation (“Aptina”), a CMOS imaging company. F- 11 DRAM joint ventures with Nanya:The Company has a partnering arrangement with Nanya pursuant to which the Company and Nanya jointly develop process technology and designs to manufacture stack DRAM products.In addition, the Company has deployed and licensed certain intellectual property related to the manufacture of stack DRAM products to Nanya and licensed certain intellectual property from Nanya.As a result, the Company is to receive an aggregate of $207 million from Nanya through 2010.The Company recognized $105 million of license revenue in net sales from this agreement in 2009, and since May 2008 through September 3, 2009, has recognized $142 million of cumulative license revenue.In addition, the Company expects to receive royalties in future periods from Nanya for sales of stack DRAM products manufactured by or for Nanya. The Company has concluded that both Inotera and MeiYa are variable interest entities as defined in FIN 46(R), “Consolidation of Variable Interest Entities – an interpretation of ARB No. 51,” because of the Inotera and MeiYa supply agreements with Micron and Nanya.Nanya and the Company are considered related parties under the provisions of FIN 46(R).The Company reviewed several factors to determine whether it is the primary beneficiary of Inotera and MeiYa, including the size and nature of the entities’ operations relative to Nanya and the Company, nature of the day-to-day operations and certain other factors.Based on those factors, the Company determined that Nanya is more closely associated with, and therefore the primary beneficiary of, Inotera and MeiYa.The Company accounts for its interests using the equity method of accounting and does not consolidate these entities. Inotera and MeiYa each have fiscal years that end on December 31.The Company recognizes its share of Inotera’s and MeiYa’s quarterly earnings or losses for the calendar quarter that ends within the Company’s fiscal quarter.As a result, the Company recognizes its share of earnings or losses from these entities for a period that lags the Company’s fiscal periods by two months. Inotera: In the first quarter of 2009, the Company acquired a 35.5% ownership interest in Inotera, a publicly-traded entity in Taiwan, from Qimonda AG (“Qimonda”) for $398 million. The interest in Inotera was acquired for cash, a portion of which was funded from loan proceeds of $200 million received from Nan Ya Plastics Corporation, an affiliate of Nanya.A portion was also funded from loan proceeds of $85 million received from Inotera, which the Company repaid with accrued interest in the third quarter of 2009. The loans were recorded at their fair values, which reflect an aggregate discount of $31 million from their face amounts. This aggregate discount was recorded as a reduction of the Company’s basis in its investment in Inotera. The Company also capitalized $10 million of costs and other fees incurred in connection with the acquisition. As a result of the above transactions, the initial carrying value of the Company’s investment in Inotera was $377 million. As of the date of acquisition, the Company’s proportionate share of Inotera’s shareholders’ equity was approximately $250 million higher than the Company’s initial carrying value of $377 million. Substantially all of this difference will be amortized over the estimated five-year weighted-average remaining useful life of Inotera’s production equipment and facilities as of the acquisition date (the “Inotera Amortization”). (See “Debt” note.) On August 3, 2009, Inotera finalized the issuance of common shares in a public offering at a price equal to $16.02 New Taiwan dollars per common share (approximately $0.49 U.S. dollars at August 3, 2009).Inotera expects to use the net proceeds of approximately $310 million to begin conversion to the Company’s 50nm stack DRAM technology.As a result of the issuance, the Company’s interest in Inotera decreased from 35.5% to 29.8% and the Company will recognize a gain of $59 million in the first quarter of 2010.As of September 3, 2009, the ownership of Inotera was held 29.9% by Nanya, 29.8% by the Company and the balance was publicly held. F- 12 In connection with the acquisition of the shares in Inotera, the Company and Nanya entered into a supply agreement with Inotera (the “Inotera Supply Agreement”) pursuant to which Inotera will sell trench and stack DRAM products to the Company and Nanya. The Company has rights and obligations to purchase up to 50% of Inotera’s wafer production capacity.Inotera’s actual wafer production will vary from time to time based on market and other conditions.Inotera’s trench production is expected to transition to the Company’s stack process technology. Inotera charges the Company and Nanya for a portion of the costs associated with its underutilized capacity, if any. The cost to the Company of wafers purchased under the Inotera Supply Agreement is based on a margin sharing formula among the Company, Nanya and Inotera.Under such formula, all parties’ manufacturing costs related to wafers supplied by Inotera, as well as the Company’s and Nanya’s selling prices for the resale of products from wafers supplied by Inotera, are considered in determining costs for wafers from Inotera.Under the Inotera Supply Agreement, the Company’s purchase obligation includes purchasing Inotera’s trench DRAM capacity (less any trench DRAM products sold to Qimonda pursuant to a separate supply agreement between Inotera and Qimonda (the “Qimonda Supply Agreement”)).
